Citation Nr: 1123644	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-30 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION


The Veteran served on active duty from October 1965 to October 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2008 decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee, which granted the Veteran's claim for service connection for bilateral (i.e., right and left ear) hearing loss and assigned an initial 0 percent (i.e., noncompensable) rating retroactively effective from June 18, 2008, the date of receipt of this claim.  His appeal is for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A videoconference hearing was scheduled for June 2010, but the Veteran cancelled it.


FINDING OF FACT

At worst, the Veteran has Level III hearing acuity in his right ear and Level II hearing acuity in his left ear.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating for the bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant statutes and VA regulations, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).

Here, letters satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in June 2008 and February 2009.  The June 2008 letter was sent prior to initially adjudicating his claim for service connection in the December 2008 decision at issue in this appeal, so in the preferred sequence.  And the RO granted his claim for service connection in that December 2008 decision.  His appeal concerns his disagreement with the initial disability rating assigned for his bilateral hearing loss.  But when, as here, the underlying claim for service connection has been granted, there is no requirement to provide additional VCAA notice concerning a "downstream" element of the claim, so including regarding this disability rating element, because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

Thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case (SOC) control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  And this Veteran has received this required SOC in July 2009, citing the governing statutes and regulations and discussing the reasons and bases for not assigning a higher initial rating for the bilateral hearing loss disability.

Moreover, he and his representative have not alleged any prejudicial error in the content or timing of the VCAA notice he received.  And he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, absent this pleading or showing, the duty to notify has been satisfied in this case.  

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs), private medical records, and VA treatment records - including the report of his VA compensation examination.  That September 2008 VA compensation examination was primarily to determine the etiology or cause of his hearing loss, and especially in terms of whether it is attributable to noise exposure during his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  By subsequently granting service connection in December 2008, the RO acknowledged that his hearing loss is related to his military service.  The report of that September 2008 VA compensation examination, however, also provides the findings and information needed to assess the severity of this hearing loss in relation to the applicable rating criteria, which as mentioned is now the determinative "downstream" issue since his appeal is for a higher initial rating for this disability.  There also is more recent evidence in the file, including a March 2009 audiogram and January 2010 letter from a private board-certified audiologist of the Hearing Centers, providing more up-to-date information and evidence concerning the severity of the hearing loss.  So the Board does not have to remand the claim for reexamination because there is sufficient evidence already in the file to make this necessary determination.  38 C.F.R. §§ 3.327(a), 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).  In a service-connection claim (or, here, a downstream or derivative claim for a higher initial rating that arose in the context of the Veteran trying to establish his entitlement to service connection), the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Board sees that the Veteran's claims file apparently was unavailable for review by the VA audiologist that examined him for compensation purposes in September 2008.  But this is not dispositive or determinative of that examination's worth or probative value of the findings noted in the report of that evaluation, particularly since the Veteran himself provided his relevant medical and other history.  This self-reported history is sufficient unless it is not credible and, therefore, unreliable, which there is no reason to believe it is in this particular instance.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Moreover, this appeal for a higher initial rating for the bilateral hearing loss disability is most concerned with the severity of this disability since the filing of this claim, so only since June 2008, not so much with the history of this disability dating back to the Veteran' military service from October 1965 to October 1969 because that was more pertinent when making the underlying determination of whether this disability was related to or dated back to his military service (i.e., is service connected).  The RO, as mentioned, already has conceded it is by granting service connection in the December 2008 decision at issue in this appeal.  So now most important is whether this VA compensation examiner provided the findings needed to assess the severity of this disability during this more recent relevant time period at issue since the filing of this claim 

and whether any of the other evidence in the file, such as the private audiology records that have been additionally submitted, provide this necessary information.  See also Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file.  The Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for private medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.")

The Board also has considered whether a remand is needed to comply with the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this decision, the Court noted that, unlike the Rating Schedule for hearing loss, the extra-schedular provisions of 38 C.F.R. § 3.321(b)(1) did not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See also Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); and 38 C.F.R. § 4.10 (2010).  Here, though, the revision to the worksheets requiring this additional consideration occurred before the Veteran's September 2008 VA compensation examination, and the report of this evaluation reflects this audiology examiner's description of the functional effects of the Veteran's hearing loss on his occupational functioning and daily activities.  Specifically in this regard, this VA compensation examiner noted the Veteran's reported problems with understanding speech in a group setting, as well as his purported inability to hear the television.  The Board therefore finds that his report of these problems indicates this VA compensation examiner did elicit information from him concerning the functional aspects of this disability.  This is all the regulatory provisions require.  This VA examiner was not otherwise required to offer an opinion based on information not provided by the Veteran.  Martinak, 21 Vet. App. at 455.

Neither the Veteran nor his representative has made specific complaint regarding the impact of the Veteran's hearing loss on his employment.  Therefore, the Board concludes that the Veteran's September 2008 VA audiological examination was adequate for rating purposes, as it included a pure tone audiometry test and a speech discrimination test, in accordance with 38 C.F.R. § 4.85, and included an opinion by the evaluating audiologist as to the severity of the Veteran's hearing loss.

Thus, as there is no indication or allegation that any other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

II.  Entitlement to a Compensable Initial Rating for Bilateral Hearing Loss

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Since, as already alluded to, the Veteran appealed the rating initially assigned for his bilateral hearing loss disability following the granting of service connection for this disability, the Board must consider whether to "stage" the rating to compensate him for times since the effective date of his award when this disability may have been more severe than at other times during the course of this appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).


Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In rating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Disability ratings of bilateral hearing loss range from 0 percent (i.e., noncompensable) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).


Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulation also provides that in cases of exceptional patterns of hearing impairment, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.


Turning now to the facts of this particular case.  The report of the Veteran's September 2008 VA compensation examination shows that he reported difficulty understanding conversations, especially in group sessions and in the presence of background noise.  He also indicated that he had difficulty in understanding lyrics to music as well as when listening to the television.  According to the results of his audiogram, his puretone thresholds at the frequencies of 1000, 2000, 3000, and 4000 hertz were, 25, 55, 75, and 100 in his right ear, respectively.  For his left ear at these same frequencies, his puretone thresholds were 20, 45, 80, and 95, respectively.  The average puretone threshold for his right ear was 63.75 decibels and 60 decibels for his left ear.  The controlled speech discrimination test results were 88 percent in the right ear and 92 percent in the left ear.  The diagnoses were bilateral sensorineural hearing loss and tinnitus.

The Veteran also submitted the results of private hearing evaluations in January 2003 and March 2009, along with a January 2010 letter from a 
Board-Certified Audiologist of The Hearing Centers.  A summary of the more recent March 2009 hearing evaluation indicates there was an average 41.25 decibel (dB) loss in the right ear when dividing the findings in the frequencies of 500, 1000, 2000, and 3000 by 4, and that this average for these same frequencies was 38.75 dB for the left ear.  [Note:  so while these results consider 3 of the 4 relevant frequencies contemplated by 38 C.F.R. § 4.85, namely, 1000, 2000, and 3000 Hertz, the other frequency considered, 500 Hertz, is not the 4000 Hertz frequency contemplated by this regulation.  VA only considers the 500 Hertz frequency when determining whether the Veteran has a ratable hearing loss disability according to the threshold minimum requirements of 38 C.F.R. § 3.385.]  But, in any event, even accepting this slight difference in measurement, the results of this private audiology evaluation show less severe hearing loss according to the average of these frequencies than was noted during the September 2008 VA compensation examination.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (wherein the Court determined that it could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  The Board, however, is empowered to make factual findings in the first instance.  The Board may also remand uninterpreted audiograms for interpretation.)

Here, the private audiologist's accompanying January 2010 letter already provides any remaining interpretation that is necessary, including insofar as explaining the basis of the Veteran's 21.5% hearing handicap and the formula typically used to describe the overall hearing impairment an individual has suffered and takes into account the hearing sensitivity in both ears.

The Board therefore will use the results of the September 2008 VA compensation examination because they represent the greatest demonstration or worst-case scenario of hearing loss to date.  See again 38 C.F.R. § 4.3 (requiring that VA adjudicators give the Veteran the benefit of all reasonable doubt).

Under Table VI of the regulation, a Level III hearing impairment in the right ear and Level II in the left ear is derived, which in turn warrants a noncompensable rating under Table VII.  38 C.F.R. § 4.85, Tables VI and VII, DC 6100.

The Veteran is competent to say he has had difficulty hearing in the various ways, environments and situations mentioned.  38 C.F.R. § 3.159(a)(1) and (a)(2).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  But, as already explained, except as contemplated in Martinak, the rating for his hearing loss disability is based on objective data (specifically, the results of his hearing tests as reflected by the audiogram findings, speech discrimination scores, etc); so his rating is derived by the mechanical, meaning nondiscretionary, application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. at 345.  And there is no competent and credible indication that even the holding in Martinak provides grounds or reason for assigning a higher rating, including on an extra-schedular basis under the special provisions of 38 C.F.R. § 3.321(b)(1).


Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an 
extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Veteran does not have a special pattern of hearing impairment of the type contemplated by 38 C.F.R. § 4.86(a) and (b); instead, the extent and severity of his hearing loss falls within the defined parameters of Table VI, so not even requiring the special consideration of Table VIa or resultant elevation of his hearing loss to the next highest Roman Numeral designation.  It therefore cannot be said he has the type of hearing loss that is not contemplated by the Rating Schedule, particularly since the results of his hearing evaluation show his disability is noncompensably disabling.  It also does not appear that he ever has been hospitalized for evaluation and/or treatment of this disability; instead, his evaluation and treatment have been on an outpatient basis, not as an inpatient, much less frequent inpatient.  Moreover, he has not shown the marked interference with his employment, meaning above and beyond that contemplated by his schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

Lastly, the Veteran has not met the requirements for a compensable rating at any time since the filing of this claim, so the Board cannot "stage" his rating, either.  See Fenderson, 12 Vet. App. at 125-26.  Rather, for the reasons and bases discussed, the preponderance of the evidence is against his claim; therefore, the benefit-of-the-doubt rule is inapplicable, and his claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

The claim for an initial compensable rating for the bilateral hearing loss is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


